I am of the opinion that the complaint as it now stands does not state a cause of action. As I view the matter, the court in the divorce action had this thought in mind: Circumstances as to these parties may change to the extent that it would be inequitable for them to keep their interests as originally adjudicated; and if those circumstances do so change, nothing in the divorce decree shall prevent a separation of those interests either by agreement or by suit instituted by either party. The complaint has no allegation of a change in circumstances.